    
 
  
 
  

aT
nna tna

USDC SDNY
DOCUMENT | |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK
LIJUN GENG, on behalf of himself and on DATE FILED: _4/27/1._—
behalf of others similarly situated, — =CV- RWL)

 

 

   

 

Plaintiff, ORDER
- against -
SHU HAN JU RESTAURANT II CORP, d/b/a:
Hui Fu Chinese Cuisine, d/b/a Shu Han Ju, et :
al., :

Defendants.

 

X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

The Court is in receipt of Plaintiffs' June 25, 2019 letter (Dkt. No. 33) requesting
(1) extension of discovery through September 25, 2019 (from the existing deadline of
June 25, 2019) and (2) leave to file supplemental materials in support of their motion for
conditional collective certification. These applications are made following Plaintiffs’
concurrent filing of an Amended Complaint, which adds two additional Defendants and
five additional Plaintiffs. (Dkt. No. 31.)

Defendants responded to Plaintiffs' request on June 26, 2019. (Dkt. No. 34.)
Defendants consent to the extension of discovery, as many of Plaintiffs' discovery
requests relate to potential opt-in plaintiffs. However, Defendants oppose the filing of the
Amended Complaint (and any supplemental filings in support of Plaintiffs’ motion),
arguing that Plaintiffs have not complied with Rule 15 in failing to receive Defendants’
consent or the Court's approval to amend their pleadings. However, the Civil Case

Management Plan, dated February 25, 2019 (Dkt. No. 16) explicitly permitted the filing of
amended pleadings through June 25, 2019. Contrary to Defendants' assertions, Plaintiffs
complied with this deadline.
Accordingly, it is ORDERED:

1. The deadline for fact discovery shall be extended to September 25, 2019.

2. The Amended Complaint shall be deemed filed. Plaintiffs must effectuate service
upon the two new individual Defendants Shichang Xie and Alice Li. The new
Defendants will have 30 days following service to file an answer or motion in
response to the Amended Complaint. The existing Defendants shall file an answer
to the Amended Complaint by July 27, 2019.

3. Defendants Shichang Xie and Alice Li shall have 30 days following their
appearance to file an opposition to Plaintiffs’ motion for conditional collective
certification, and Plaintiffs shall have 15 days to reply to any such opposition.

4. Plaintiffs may file supplemental materials in support of their pending motion for
conditional collective certification by July 3, 2019. The supplemental materials
may address only the extent to which, if at all, addition of the new defendants
impacts the certification motion, and the existing Defendants may respond to
Plaintiffs’ supplemental materials by July 17, 2019.

SO ORDERED.

EL27/19
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: June 27, 2019
New York, New York

Copies transmitted to all counsel of record.
